Exhibit 10.1 TERM LOAN CREDIT AGREEMENT dated as of October 29, 2008 among KAMAN CORPORATION and CERTAIN SUBSIDIARIES, as Borrowers, VARIOUS FINANCIAL INSTITUTIONS NAMED HEREIN, as the Banks, THE BANK OF NOVA SCOTIA and BANK OF AMERICA, N.A., as the Co-Administrative Agents for the Banks, BANK OF AMERICA, N.A., as the Administrator, THE BANK OF NOVA SCOTIA and BANC OF AMERICA SECURITIES LLC, as the Co-Lead Arrangers and Book Managers KAMAN CORPORATION Term Loan Credit Agreement Table of Contents Page ARTICLE I THE LOANS 1 Section 1.1. The Term Loan 1 Section 1.2. Borrowings and Conversions of Loans 2 Section 1.3. Interest 4 Section 1.4. Repayments and Prepayments of Principal of Loans; Pro Rata Treatment; Application of Prepayments 5 Section 1.5. Evidence of Debt 6 Section 1.6. Payments and Computations 7 Section 1.7. Payments to be Free of Deductions 7 Section 1.8. Fees 9 Section 1.9. Incremental Term Loans 9 Section 1.10. Use of Proceeds 11 Section 1.11. Illegality 11 Section 1.12. Increased Costs; Capital Adequacy; Suspensions of Eurocurrency Rate Loans 11 Section 1.13. Certain Indemnities 13 Section 1.14. Bank Wires to the Company 13 Section 1.15. Administrator or Bank Certificate 13 Section 1.16. Interest Limitation 14 ARTICLE II REPRESENTATIONS AND WARRANTIES 14 Section 2.1. Due Organization; Good Standing; Qualification 14 Section 2.2. Due Authorization; No Conflicts 14 Section 2.3. Binding Agreements 15 Section 2.4. Subsidiaries; Maintenance of Subsidiary Guarantees 15 Section 2.5. No Defaults 15 Section 2.6. Financial Statements 15 Section 2.7. No Material Adverse Changes 16 i Table of Contents (cont’d.) Page Section 2.8. No Material Litigation 16 Section 2.9. True Copies of Governing Documents 16 Section 2.10. Compliance with Environmental Laws 16 Section 2.11. Liens 16 Section 2.12. Compliance With ERISA 16 Section 2.13. Existing Credit Agreement 16 Section 2.14. Ownership of Properties 16 Section 2.15. Taxes 17 Section 2.16. Regulations U and X 17 Section 2.17. Investment Company Act; Public Utility Holding Company Act 17 Section 2.18. Accuracy of Information 17 Section 2.19. Use of Proceeds 17 Section 2.20. Compliance with Laws 17 Section 2.21. Representations as to Foreign Subsidiaries 18 ARTICLE III CONDITIONS TO EFFECTIVENESS AND CONDITIONS OF LENDING 19 Section 3.1. Conditions of Loans 19 ARTICLE IV AFFIRMATIVE COVENANTS 20 Section 4.1. Financial Statements; Notice of Events of Default 20 Section 4.2. Securities Regulation Compliance Reports 21 Section 4.3. Insurance 21 Section 4.4. Tax and Other Liens 22 Section 4.5. Litigation 22 Section 4.6. Conduct of Business 22 Section 4.7. Pension Plans 23 Section 4.8. Records and Accounts 23 Section 4.9. Inspection 23 Section 4.10. Subsidiary Guarantees 23 Section 4.11. Further Assurances 24 ii Table of Contents (cont’d.) Page Section 4.12. Payment of Obligations 24 Section 4.13. Compliance with Laws 24 ARTICLE V NEGATIVE COVENANTS 24 Section 5.1. Liens 24 Section 5.2. Limitation on Indebtedness 25 Section 5.3. Contingent Liabilities 26 Section 5.4. Consolidation or Merger 26 Section 5.5. Limitation on Certain Other Fundamental Changes 27 Section 5.6. Sale of Assets 27 Section 5.7. Affiliate Transactions 28 Section 5.8. Certain Restrictive Agreements 28 Section 5.9. Compliance With Environmental Laws 28 Section 5.10. Limitation on Investments 29 Section 5.11. Limitation on Acquisitions 29 Section 5.12. Fiscal Year 29 Section 5.13. Limitations on Transfers to Foreign Subsidiaries 29 Section 5.14. Most Favored Lender 30 ARTICLE VI FINANCIAL COVENANTS 30 Section 6.1. Fixed Charge Coverage Ratio 30 Section 6.2. Consolidated Total Indebtedness to Total Capitalization 30 Section 6.3. Consolidated Accounts Receivable and Inventory to Consolidated Total Indebtedness Ratio 30 ARTICLE VII EVENTS OF DEFAULT; CERTAIN REMEDIES 30 Section 7.1. Events of Default 30 Section 7.2. Acceleration of Obligations 32 Section 7.3. Exercise of Other Remedies 32 Section 7.4. No Implied Waivers; Rights Cumulative 33 Section 7.5. Set-Off 33 ARTICLE VIII THE CO-ADMINISTRATIVE AGENTS AND THE ADMINISTRATOR 34 iii Table of Contents (cont’d.) Page Section 8.1. Authorization 34 Section 8.2. No Liability 34 Section 8.3. Conditions of Acting as Administrator and of Accepting Appointment as a Co-Administrative Agent 34 Section 8.4. Co-Administrative Agents; Administrator; Documentation Agent 35 Section 8.5. Payments Generally; Administrator’s Clawback 36 Section 8.6. Modification of this Agreement, the Notes and each of the other Credit Documents; Waivers and Consents 38 Section 8.7. Costs of Co-Administrative Agents; Indemnification 39 Section 8.8. Non-Reliance on Co-Administrative Agents and the Administrator; Assignment 40 Section 8.9. Successor Administrator 40 Section 8.10. Action by the Administrator 40 ARTICLE IX DEFINITIONS 41 Section 9.1. Accounting Terms, Changes in GAAP or FASB Standards; Rules of Interpretation 41 Section 9.2. Exchange Rates; Currency Equivalents 41 Section 9.3. Intentionally Left Blank 42 Section 9.4. Change of Currency 42 Section 9.5. Times of Day 42 Section 9.6. Other Definitions 42 ARTICLE X MISCELLANEOUS 57 Section 10.1. Expenses 57 Section 10.2. Prejudgment Remedy Waiver; Other Waivers 57 Section 10.3. Covenants to Survive; Binding Agreement 58 Section 10.4. Amendments and Waivers 58 Section 10.5. Successors and Assigns 58 Section 10.6. Notices 61 Section 10.7. Headings; Severability: Entire Agreement 63 Section 10.8. Governing Law 63 iv Table of Contents (cont’d.) Page Section 10.9. Counterparts 63 Section 10.10. Waiver of Jury Trial 63 Section 10.11. Consent to Jurisdiction 64 Section 10.12. Effectiveness 64 Section 10.13. Guarantee 64 Section Acceleration of Guarantee 64 Section Guarantee absolute, etc 64 Section Reinstatement, etc 65 Section Waiver, etc 66 Section Postponement of Subrogation, etc 66 Section 10.14. USA Patriot Act Notice 66 v SCHEDULES Schedule 1.1 EXHIBITS Exhibit A - Form of Loan Notice Exhibit B - Form of Note Exhibit C - Form of Compliance Certificate Exhibit D - Form of Assignment and Assumption Exhibit E - Form of Domestic Subsidiary Guarantee Exhibit F - Form of Foreign Subsidiary Guarantee i TERM LOAN CREDIT AGREEMENT dated as of October 29, 2008 among KAMAN CORPORATION, a Connecticut corporation (the “Company”), certain Subsidiaries of the Company party hereto (together with the Company, the “Borrowers” and, each a “Borrower”), the various financial institutions as are or may become parties hereto (referred to herein individually as a “Bank” or collectively as the “Banks”), THE BANK OF NOVA SCOTIA (“Scotia Capital”) and BANK OF AMERICA, N.A. (“Bank of America”) as the Co-Administrative Agents (individually, a “Co-Administrative Agent” and collectively, the “Co-Administrative Agents”) for the Banks, and BANK OF AMERICA, N.A. as the Administrator for the Banks (the “Administrator”). WHEREAS, the Company is currently engaged directly and through its various Subsidiaries in the business of manufacturing and distributing aerospace and industrial products and developing technologies which serve defense, industrial and commercial markets; and WHEREAS, the Company has requested that the Banks extend credit to the Borrowers in accordance with the terms hereof; NOW, THEREFORE, in consideration of the agreements herein contained, the parties hereto agree as follows: ARTICLE I THE LOANS Section 1.1.The Term Loan. (a)Subject to the terms and conditions contained in this Agreement, each Bank agrees (severally and not jointly) that it shall make term loans to the Borrowers on the Effective Date in an aggregate principal amount not to exceed its respective Commitment in Dollars or in one or more Alternative Currencies (the “Loans” and, individually, a “Loan”).The Loans are not revolving in nature and any portion thereof that is repaid or prepaid may not be reborrowed.Any unused Commitments shall terminate on the Effective Date. (b)Each Loan shall be either a Base Rate Loan or a Eurocurrency Rate Loan, as the Borrower may elect, in each case subject to the provisions of this Agreement.Although the Aggregate Commitments initially equal $50,000,000, it is understood that each Bank’s portion of the Aggregate Commitments is a several obligation and not a joint obligation.No Bank shall be required to make any Loan after such Bank’s Commitment shall have terminated.No Bank shall be responsible to any Borrower, either Co-Administrative Agent, the Administrator or the other Banks for the obligations or Commitments of any other Bank.Neither of the Co-Administrative Agents nor the Administrator shall be responsible to any Borrower for the obligations or Commitments of any of the Banks. Section 1.2.Borrowings and Conversions of Loans. (a)Procedures for Loans.Subject to all of the terms and conditions of this Agreement, including without limitation, the satisfaction of all the conditions set forth in Section 3.1 (except clause (g) thereof) to the making of any Loan, the Borrowing, each conversion of Loans from one Type to the other, and each continuation of Eurocurrency Rate Loans shall be made upon the Company’s irrevocable notice to the Administrator, which may be given by telephone.Each such notice must be received by the Administrator not later than 11:00 a.m. (i)three Business Days prior to the requested date of any Borrowing of, conversion to or continuation of Eurocurrency Rate Loans denominated in Dollars or of any conversion of Eurocurrency Rate Loans denominated in Dollars to Base Rate Loans, (ii)four Business Days (or five Business Days in the case of a Special Notice Currency) prior to the requested date of any Borrowing or continuation of Eurocurrency Rate Loans denominated in Alternative Currencies, and (iii)on the requested date of any Borrowing of Base Rate Loans.Each telephonic notice by the Company pursuant to this Section 1.2(a) must be confirmed promptly by delivery to the Administrator of a written Loan Notice, appropriately completed and signed by a Responsible Officer of the Company.Each conversion to or continuation of Eurocurrency Rate Loans shall be in a principal amount of $2,000,000 or a whole multiple of $1,000,000 in excess thereof; provided, that Eurocurrency Rate Loans denominated in Alternative Currencies shall be in a principal amount of $100,000 or a whole multiple of $100,000 in excess thereof.Each conversion to Base Rate Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000 in excess thereof.Each Loan Notice (whether telephonic or written) shall specify (i)whether the Company is requesting a Borrowing, a conversion of Loans from one Type to the other, or a continuation of Eurocurrency Rate Loans, (ii)the requested date of the Borrowing, conversion or continuation, as the case may be (which shall be a Business Day), (iii)the principal amount of Loans to be borrowed, converted or continued, (iv)the Type of Loans to be borrowed or to which existing Loans are to be converted, (v)if applicable, the duration of the Interest Period with respect thereto and (vi)the currency of the Loans to be borrowed.If the Company fails to specify a currency in a Loan Notice requesting a Borrowing, then the Loans so requested shall be made in Dollars.If the Company fails to specify a Type of Loan in a Loan Notice or if the Company fails to give a timely notice requesting a conversion or continuation, then the applicable Loans shall be made as, or converted to, Base Rate Loans; provided, that in the case of a failure to timely request a continuation of Loans denominated in an Alternative Currency, such Loans shall be continued as Eurocurrency Rate Loans in their original currency with an Interest Period of one month.Any automatic conversion to Base Rate Loans shall be effective as of the last day of the Interest Period then in effect with respect to the applicable Eurocurrency Rate Loans.If the Company requests a Borrowing of, conversion to, or continuation of Eurocurrency Rate Loans in any such Loan Notice, but fails to specify an Interest Period, it will be deemed to have specified an Interest Period of one month.No Loan may be converted into or continued as a Loan denominated in a different currency, but instead must be prepaid in the original currency of such Loan and reborrowed in the other currency. 2 (b)Following receipt of a Loan Notice, the Administrator shall promptly notify each Bank of the amount (and currency) of its Commitment of the applicable Loans, and if no timely notice of a conversion or continuation is provided by the Company, the Administrator shall notify each Bank of the details of any automatic conversion to Base Rate Loans or continuation of Loans denominated in a currency other than Dollars, in each case as described in the preceding subsection.In the case of a Borrowing, each Bank shall make the amount of its Loan available to the Administrator in Same Day Funds at the Administrator’s Funding Office for the applicable currency not later than 1:00 p.m., in the case of any Loan denominated in Dollars, and not later than the Applicable Time specified by the Administrator in the case of any Loan in an Alternative Currency, in each case on the Business Day specified in the applicable Loan Notice.Upon satisfaction of the applicable conditions set forth in Section 3.1, the Administrator shall make all funds so received available to the Company or the other applicable Borrower in like funds as received by the Administrator either by (i)crediting the account of such Borrower on the books of Bank of America with the amount of such funds or (ii)wire transfer of such funds, in each case in accordance with instructions provided to (and reasonably acceptable to) the Administrator by the Company. (c)Except as otherwise provided herein, a Eurocurrency Rate Loan may be continued or converted only on the last day of an Interest Period for such Eurocurrency Rate Loan.During the existence of a Default, no Loans may be requested as, converted to or continued as Eurocurrency Rate Loans (whether in Dollars or any Alternative Currency) without the consent of the Majority Banks, and the Majority Banks may demand that any or all of the then outstanding Eurocurrency Rate Loans denominated in an Alternative Currency be prepaid, or redenominated into Dollars in the amount of the Dollar Equivalent thereof, on the last day of the then current Interest Period with respect thereto. (d)The Administrator shall promptly notify the Company and the Banks of the interest rate applicable to any Interest Period for Eurocurrency Rate Loans upon determination of such interest rate.At any time that Base Rate Loans are outstanding, the Administrator shall notify the Company and the Banks of any change in Bank of America’s prime rate used in determining the Base Rate promptly following the public announcement of such change. (e)After giving effect to the Borrowing, all conversions of Loans from one Type to the other, and all continuations of Loans as the same Type, there shall not be more than (i) five (5) Interest Periods in effect with respect to Loans denominated in Dollars and (ii) five (5) Interest Periods in effect with respect to Loans denominated in Alternative Currencies. 3 Section 1.3.Interest. (a)Interest Rates on Loans.Each Loan shall bear interest (from the date made through and including the date of payment in full) at a rate per annum equal to either:(A) in the case of Base Rate Loans, the Base Rate plus the Applicable Margin (the “Total Base Interest Rate”) for such Base Rate Loans; or (B) in the case of Eurocurrency Rate Loans, the Eurocurrency Rate plus the Applicable Margin for such Eurocurrency Rate Loans; provided, that the Total Base Interest Rate shall at all times be greater than or equal to the Eurocurrency Rate for a one month Interest Period as quoted on such date plus the Applicable Margin on such date (the “Total Eurocurrency Interest Rate”) and, at any time the Total Base Interest Rate is less than the Total Eurocurrency Interest Rate such Loan shall bear interest at the Total Eurocurrency Interest Rate. (b)Calculation.Interest on Base Rate Loans shall be calculated on the basis of a 365 or 366 day year (as applicable) and the actual number of days elapsed, and the interest rate with respect to any Base Rate Loan shall change effective immediately upon any change in the Base Rate, without notice or demand to or upon the Borrowers.Interest on Eurocurrency Rate Loans shall be calculated on the basis of a 360 day year and the actual number of days elapsed, or in the case of interest in respect of Loans denominated in Alternative Currencies as to which market practice differs from the foregoing, in accordance with such market practice.Each determination of any interest rate by the Administrator pursuant to this Agreement or the Notes shall be conclusive and binding on the Company and each of the Banks in the absence of manifest error. (c)Interest Payments.Interest shall accrue on the entire principal of each Base Rate Loan and each Eurocurrency Rate Loan and shall be payable in arrears by the Borrowers to the Administrator for the account of the Bank or Banks making such Loan as follows: (i)Base Rate Loans.With respect to any Base Rate Loan, on the last Business Day of each calendar quarter and the date such Loan is repaid; and (ii)Eurocurrency Rate Loans.With respect to any Eurocurrency Rate Loan, on the last day of the Interest Period for such Loan; provided, that interest shall also be payable on the last day of the third (3rd) month for any Eurocurrency Rate Loan having a six (6) month Interest Period. It is understood and agreed that the interest payable on the last day of an Interest Period in excess of 90 days shall be only of interest accrued after the 90th day of such Interest Period if interest accrued through such 90th day was paid on such 90th day, as provided herein. (d)Default Interest.Notwithstanding the foregoing, in the event any Event of Default occurs and is continuing, the Borrowers shall pay, but only to the extent permitted by law, interest (after as well as before any judgment) on all Loans at a rate per annum equal to the then applicable rate per annum pursuant to clause (a) of this Section 1.3 (in the case of any Loans), plus a margin of two percent (2%). 4 (e)Interest Periods.Any Interest Period which would otherwise end on a day which is not a Business Day shall end on the next succeeding Business Day unless, in the case of a Eurocurrency Rate Loan, such Business Day falls in another calendar month, in which case such Interest Period shall end on the next preceding Business Day.No Interest Period shall extend beyond the Maturity Date.Any Interest Period for a Eurocurrency Rate Loan which begins on a day for which there is no numerically corresponding day in the calendar month during which such Interest Period is to end shall end on the last day of such calendar month (or the next preceding Business Day if such last day is not a Business Day). Section 1.4.Repayments and Prepayments of Principal of Loans; Pro Rata Treatment; Application of Prepayments. (a)The Borrowers agree to pay the outstanding principal amount of the Loans in installments on the dates and in the amounts set forth in the table below (as such installments may hereafter be adjusted as a result of prepayments made pursuant to this Section), unless accelerated sooner pursuant to Article VII: Payment Date Percentage of Original Term Loan Amount March 31, 2009 2.50% June 30, 2009 2.50% September 30, 2009 2.50% December 31, 2009 2.50% March 31, 2010 2.50% June 30, 2010 2.50% September 30, 2010 2.50% December 31, 2010 2.50% March 31, 2011 2.50% June 30, 2011 2.50% September 30, 2011 2.50% December 31, 2011 2.50% March 31, 2012 2.50% June 30, 2012 2.50% September 30, 2012 2.50% Maturity Date 62.50% (remaining unpaid principal amount) (b)If the Administrator notifies the Company at any time that the Outstanding Amount of all Loans denominated in Alternative Currencies at such time exceeds the Alternative Currency Sublimit then in effect, whether due to exchange rate fluctuations or otherwise, then, within two Business Days after receipt of such notice, the Borrowers shall prepay Loans (or Cash Collateralize the amount of such excess) in an aggregate amount sufficient to reduce such Outstanding Amount as of such date of paymentto an amount not to exceed the Alternative Currency Sublimit then in effect. 5 (c)Upon certain sales of assets described in Section 5.6, the Company shall prepay all or a portion of the Loans in accordance with the provisions of such Section (d)Each Borrower may, at its option, subject to the provisions of Section 1.13, prepay without premium or penalty, Loans, in whole or in part, on the following conditions:(i) such Borrower shall give to the Administrator and each of the Banks written notice of any prepayment of (A) Base Rate Loans not later than 11:00 a.m. on the Business Day on which such prepayment is to be made and (B) Eurocurrency Rate Loans not later than 11:00 a.m. on the third Business Day prior to the date on which such prepayment is to be made; (ii) each prepayment shall be in the amount of the balance owing, or in the following minimum amounts: (A) $100,000 or whole multiples of $100,000 in excess thereof (in the case of Loans denominated in an Alternative Currency), (B) $1,000,000 or whole multiple of $1,000,000 in excess thereof (in the case of Eurocurrency Rate Loans denominated in Dollars), or (C) $2,000,000 and whole multiples of $1,000,000 (in the case of Base Rate Loans denominated in Dollars) and (iii) each prepayment must be made to the Administrator for disbursement as set forth in clause (e) below, as applicable.Such notice of prepayment shall be irrevocable and shall specify (i) the date of any such prepayment, (ii) the aggregate principal amount to be prepaid pursuant to this clause (d) on such date, and (iii) the Type of Loan to be prepaid.If any Eurocurrency Rate Loan is prepaid, the Borrowers shall indemnify each Bank in accordance with Section 1.13 hereof. (e)Any partial payment of the Obligations under or in respect of any Loan shall be applied by the Bank holding such Loan (i)first, to the payment of all of the interest which shall be due and payable on the principal of such Loan at the time of such partial payment, (ii) then, to the payment of all (if any) other amounts (except principal) due and payable under such Loan at such time, and (iii)finally, to the payment of principal of such Loan. (f)Each prepayment shall be made to the Administrator for prompt distribution to each such Bank pro rata based upon its Applicable Percentage. (g)Each prepayment of the Loans shall be applied to reduce the payments required by Section 1.4(a) in inverse order of maturity. (h)Each payment of Fees payable to either of the Co-Administrative Agents hereunder or in connection herewith shall be made directly to such Co-Administrative Agent. Section 1.5.Evidence of Debt.The Loans made by each Bank shall be evidenced by one or more accounts or records maintained by such Bank and by the Administrator in the ordinary course of business.The accounts or records maintained by the Administrator and each Bank shall be conclusive absent manifest error of the payments thereon.Any failure to so record or any error in doing so shall not, however, limit or otherwise affect the obligation of the Borrowers hereunder to pay any amount owing with respect to the Obligations.In the event of any conflict between the accounts and records maintained by any Bank and the accounts and records of the Administrator in respect of such matters, the accounts and records of the Administrator shall control in the absence of manifest error.Upon the request of any Bank to a Borrower made through the Administrator, such Borrower shall execute and deliver to such Bank (through the Administrator) a Note, which shall evidence such Bank’s Loans to such Borrower in addition to such accounts or records.Each such promissory note shall in the form of Exhibit B (a “Note”).Each Bank may attach schedules to a Note and endorse thereon the date, Type (if applicable), amount, currency and maturity of its Loans and payments with respect thereto. 6 Section 1.6.Payments and Computations. (a)Except as otherwise expressly provided herein and except with respect to principal and interest on Loans denominated in an Alternative Currency, each payment payable by the Borrowers to the Administrator, any Co-Administrative Agent, any Bank under this Agreement, the Notes, any Domestic Subsidiary Guarantee, any Foreign Subsidiary Guarantee or any other Credit Document shall be made directly to the Administrator (unless such payment is in respect of any Fees payable by the Borrowers to either of the Co-Administrative Agents, in which case such payment shall be made directly to such Co-Administrative Agent), in Dollars at the Administrator’s Funding Office (or, with respect to such Co-Administrative
